Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 16-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
•	the inventions have acquired a separate status in the art in view of their different classification
•	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Respectfully, the submitted claims are directed to any smoking device which can encompass e-cigarettes, cigarette holders, and cigar holders (CPC’s A24F1/00, A24F5/00, A24F7/00, A24F9/00, etc.). These new areas of search encompass further scope that extends beyond the original smoking device accessory; thus, there is an undue search burden on the examiner. 
Further, it appears the new claims lack unity of invention.
Group I, claim(s) 1-15, drawn to a smoking accessory apparatus.
Group II, claim(s) 16-19, drawn to a smoking device .
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a smoking accessory apparatus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fariello (US-3804100-A).
Regarding Claim 1, Fariello teaches a smoking accessory apparatus comprising: a generally frustoconical ember holder [see where element 5 fits in the cone of chamber 4’, and thus has a frustoconical shape because it fits within the frustum of a cone in Fig. 7, Col 2 l. 32-40] having a length [see where the element 5 has a length between the largest diameter and the smallest diameter, Fig. 7] comprised of a continuous filament [see where element 5 is a heating filament, Col 2. Ln. 8-10 and is continuous, Fig. 7 or Fig. 4] having a first end with a first diameter [see the largest diameter of element 5, Fig. 7 or Fig. 4] and a plurality of spiral windings emanating therefrom [see where element 5 has a spiral configuration, Fig. 7 and Fig. 4] and downwardly along the length thereof [see where element 5 spirals along the length from a largest diameter to a smallest diameter, Fig. 5], the plurality of spiral windings having decreasing diameters and extending to a second end [see where the spiral windings of element 5 fit within the cone of chamber 4 and decrease in size from a largest diameter to a smallest diameter, Fig. 7] having a final diameter with gas passages formed between each of the spiral windings [see where element 5 which has a smallest diameter, spiral windings, and is communication with a channel containing ball-type check valve 8 that is outfitted to prevent the backflow of smoke into the pump 9; thus, the final diameter could accommodate gas flow through each spiral winding, Fig. 7 and Col 2 ln. 23-26], wherein the ember holder is adapted to fit within a bowl of a smoking device [see where element 5 is adapted to fit within the bowl 11, Col 2 ln. 8-10, see Fig. 7], and wherein the second end terminates in manner that it is configured to reside entirely within an interior of the smoking device (see where the element 5 has a smaller diameter that resides entirely within bowl 11, Column 2 ln. 8-10 and Fig. 7). The examiner considers that the portion of element 5 that holds the smoking material and includes the smallest diameter of the ember holder is within the entirety of the bowl, and thus meets the claim limitation. The smaller diameter was previously defined as the second end and thus meets the claim limitation. The examiner points out that the ember holder of Claim 1 does not include the tailpiece portion that terminates in the bowl. Therefore, it is only necessary that the portion of Fariello’s element 5 that has the smaller diameter and that holds smoking material terminates within the smoking device. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 3-4, 7-11, and 13-15 and are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fariello (US-3804100-A), hereafter referred to as Fariello.
Regarding Claim 1, Fariello teaches a smoking accessory apparatus comprising: a generally frustoconical ember holder [see where element 5 fits in the cone of chamber 4’, and thus has a frustoconical shape because it fits within the frustum of a cone in Fig. 7, Col 2 l. 32-40] having a length  diameter with gas passages formed between each of the spiral windings [see where element 5 which has a smallest diameter, spiral windings, and is communication with a channel containing ball-type check valve 8 that is outfitted to prevent the backflow of smoke into the pump 9; thus, the final diameter could accommodate gas flow through each spiral winding, Fig. 7 and Col 2 ln. 23-26], wherein the ember holder is adapted to fit within a bowl of a smoking device [see where element 5 is adapted to fit within the bowl 11, Col 2 ln. 8-10, see Fig. 7], and wherein the second end terminates in manner that it is configured to reside entirely within an interior of the smoking device (see where the element 5 has a smaller diameter that resides entirely within bowl 11, Column 2 ln. 8-10 and Fig. 7). The examiner considers that the portion of element 5 that holds the smoking material and includes the smallest diameter of the ember holder is within the entirety of the bowl, and thus meets the claim limitation. The smaller diameter was previously defined as the second end and thus meets the claim limitation. The examiner points out that the ember holder of Claim 1 does not include the tailpiece portion that terminates in the bowl. Therefore, it is only necessary that the portion of Fariello’s element 5 that has the smaller diameter and that holds smoking material terminates within the smoking device. 
Regarding Claim 3, Fariello further teaches the first diameter is adapted to be positioned proximate a top portion of the bowl [see where the largest diameter of element 5 is positioned in the  diameter is adapted to be positioned proximate a bottom portion of the bowl of the smoking device [see where the smallest diameter of element 5 is positioned proximate at the bottom of the bowl 11 and is nearer the bottom of the bowl proximate to the largest diameter of element 5; thus, the final diameter is adapted to be positioned proximate a bottom portion of the bowl, Fig.7].  Furthermore, the specification does not provide a specific definition for the “top portion” and the “bottom portion”, thus the term “portion” is subjective and pertains to any part/section.
Regarding Claim 4, Fariello further teaches a handle portion extending from the first end of the ember holder [see the portion of element 5 extending from the outer portion of the cone of chamber 4’, Fig. 7], and a tailpiece portion extending from the second end of the ember holder [see where the smallest diameter of element 5 has a straightened portion emanating therefrom and is within the stem which contains 3 and the channel containing ball-type check valve 8 that is outfitted to prevent the backflow of smoke into the pump 9; thus, the tailpiece portion extends from the second end of the ember holder and is adapted to fit within a stem of a smoking device, Fig. 7 and Col 2 ln. 23-26].  
Regarding Claim 6, Fariello further teaches the smoking device comprises a smoking pipe [Title].  
Regarding Claim 7, Fariello teaches a smoking accessory apparatus for use in a smoking device comprising: an ember holder [element 5 of Fig. 7, Col 2 l. 32-40] having a length [see where the element 5 has a length between the largest diameter and the smallest diameter, Fig. 7] comprising: a filament [see where element 5 is a heating filament, Col 2. Ln. 8-10] having a first end forming a first spiral winding with a first diameter [see the largest diameter of element 5, Fig. 7 or Fig. 4]  and a plurality of successive spiral windings extending downwardly along the length and emanating spirally therefrom [see where element 5 has a spiral configuration with a largest diameter and decreasing diameters to a The examiner considers that the portion of element 5 that holds the smoking material and includes the smallest diameter of the ember holder is within the entirety of the bowl, and thus meets the claim limitation. The smaller diameter was previously defined as the second end and thus meets the claim limitation. The examiner points out that the ember holder of Claim 1 does not include the tailpiece portion that terminates in the bowl. Therefore, it is only necessary that the portion of Fariello’s element 5 that has the smaller diameter and that holds smoking material terminates within the smoking device.
Regarding Claim 8, Fariello further teaches the ember holder comprises a frustoconical shape along the length [see where the element 5 is frustoconical in shape because it fits into the cone of chamber 4, Fig. 7].  
Regarding Claim 9, Fariello further teaches the ember holder is adapted to cradle a combustible organic matter [see where element 5 receives smoking material, Col 2 ln. 8-10].    
Regarding Claim 10, Fariello further teaches wherein the first diameter is adapted to be positioned proximate a top portion of the bowl [see where the largest diameter of element 5 is positioned in the top portion of the bowl 11, the top portion of the bowl extending from the handle and largest diameter of element 5 upward; thus, the first diameter is adapted to be positioned proximate a top portion of the bowl, Fig. 7] and the final diameter is adapted to be positioned proximate a bottom portion of the bowl [see where the smallest diameter of element 5 is positioned proximate at the bottom of the bowl 11 and is nearer the bottom of the bowl proximate to the largest diameter of element 5; thus, the final diameter is adapted to be positioned proximate a bottom portion of the bowl, Fig.7].  Furthermore, the specification does not provide a specific definition for the “top portion” and the “bottom portion”, thus the term “portion” is subjective and pertains to any part/section.
 Regarding Claim 11, Fariello further teaches the ember holder is adapted to provide for combustion of the combustible organic matter [see where element 5 receives smoking material and can be energized for the ignition of smoking material, Col 2 ln. 8-12].    
Regarding Claim 13, Fariello further teaches a handle portion extending from the first end of the ember holder [see the portion of element 5 extending from the outer portion of the cone of chamber 4’, Fig. 7].  
Regarding Claim 14, Fariello further teaches a tailpiece portion extending from the second end of the ember holder and adapted to fit within a stem of a smoking device [see where the smallest diameter of element 5 has a straightened portion emanating therefrom and is within the stem which contains 3 and the channel containing ball-type check valve 8 that is outfitted to prevent the backflow of smoke into the pump 9; thus, the tailpiece portion extends from the second end of the ember holder and is adapted to fit within a stem of a smoking device, Fig. 7 and Col 2 ln. 23-26].  
Regarding Claim 15, Fariello further teaches the smoking device comprises a smoking pipe [Title].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fariello (US-3804100-A) as applied to Claims 1-11 and 13-15 above, hereafter referred to as Fariello, further in view of Bishara (US PG Pub. No. 20140255014), hereafter referred to as Bishara.
Regarding Claim 12, Fariello teaches the ember holder is comprised of a heating filament that is energizable, externally, for igniting the smoking material [Col. 2, ln. 10-12]; however, Fariello does not teach the ember holder that is comprised of a material selected from steel, spring steel, stainless steel, 
Fariello and Bishara are analogous in the field of smoking apparatuses having a heating filament. It would have been obvious to one having ordinary skill in the art to modify Fariello’s heating filament material with Bishara’s stainless steel, copper, gold, glass, or ceramic heater head in order to “not release toxins when heated”  and allowing for “good heat transfer without reacting to air”[0055]. 
Response to Arguments
Claim Rejections- 35 U.S.C § 112(b) 

The examiner thanks applicant for amending the claims; thus, the previous rejection is withdrawn.
Claim Rejections- 35 U.S.C § 102(a)(1) and 102(a)(2) 
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
Applicant's argument:
Fariello Does Not Disclose All Elements:
Fariello discloses an overly complicated smoking device, and quite distinct from that of the applicant.
Filament 5 does not have a second end that results in the final diameter of the filament 5 being smaller than a first (or top) diameter of the filament. Instead, the end of the filament does not terminate until it extends outward from a combustion chamber 4 so that it may connect with a battery 10.
See the list 1-5 on Page(s) 8 where applicant outlines limitations that are not taught by Fariello.
Examiner’s response:
Fariello does teach the claimed elements.
Fariello teaches the shape of the applicant’s ember holder that additionally includes means for ignition, as is claimed in the instant application’s Claim 11. In light of this argument, it appears that applicant does not have support for Claim 11, as the ember holder was not defined to have means for combustion of the combustible organic material. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the tailpiece that terminates in the stem) are not recited in the rejected claim(s) 1 and 7.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As the ember holder is defined in Claim 1 and 7, only the ember holding portion of Fariello is required to terminate within the smoking device stem. The applicant has not claimed that the tailpiece terminates within the stem, the tailpiece is proposed in later dependent claims. Please see Claim 4 and Claim 14 which requires that the tailpiece portion is attached to the second end of the ember holder. The examiner notes that even in these dependent claims (Claim 4 and Claim 14) still do not require that the tailpiece portion terminates within the stem.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Claim Rejections- 35 U.S.C § 103 
Applicant's argument: 
The examiner’s rejection did not provide sufficient evidence or explanation to show how the disputed features/claim elements were taught or suggested by the prior art.
Examiner's Response: 
The examiner provided the following rationale in the office action filed on 05/13/2020:
Regarding Claim 12, Fariello teaches the ember holder is comprised of a heating filament that is energizable, externally, for igniting the smoking material[Col. 2, ln. 10-12]; however, Fariello does not teach the ember holder that is comprised of a material selected from steel, spring steel, stainless steel, copper, silver, gold, platinum, aluminum, titanium, glass, or ceramic. Bishara discloses a smoking pipe with a heater head that comprises stainless steel, copper, gold, glass, or ceramic [0055]. 

Fariello and Bishara are analogous in the field of smoking apparatuses having a heating filament. It would have been obvious to one having ordinary skill in the art to modify Fariello’s heating filament material with Bishara’s stainless steel, copper, gold, glass, or ceramic heater head in order to “not release toxins when heated”  and allowing for “good heat transfer without reacting to air”[0055]. 

Respectfully, the examiner provided motivation for modifying Fariello’s heating filament with a stainless steel, copper, gold, glass, or ceramic heater head material in order to prevent leaching of toxins. Bishara motivates that using these compounds are well known in the art of smoking apparatuses to utilize these materials any time there is combustible material in direct contact with heating elements. Respectfully, please point out why Bishara does not teach the claimed elements. The examiner has met the burden of proof.
The examiner has mapped the claim to the proposed limitations, outlined what is not taught by Fariello, provided a source that remedies the deficiencies of Fariello with sufficient motivation and proof. The examiner found the shape of the applicant’s ember holder in Fariello’s element 5, and then motivated the material the ember holder is made of with Bishara’s heater head material (see the above outline). 
Applicant's argument: 
Fariello does not teach the new claim limitations, because removing the connection from the bottom of the ember holder to the battery would destroy the operability of the device.
Examiner's Response: 
Applicant has proposed an ember holder, absent the battery and connecting piece of Fariello that protrudes from the tailpiece of Fariello. See the below annotated figure of Fariello Figure(s) 7 for reference. Fariello teaches a tailpiece that terminates within the smoking device. Fariello then teaches an element that extends from the tailpiece of the second end to the battery. Notice that the connection to the battery is made in the bowl 11 of the smoking device outside the stem 3 of the smoking device.

    PNG
    media_image1.png
    654
    692
    media_image1.png
    Greyscale

The examiner notes that the portion of Fariello’s element 5 that functions as an ember holder does not lose functionality for ember holding absent the connection to battery 10. Absent the battery, Fariello is capable of performing all claim limitations regarding positioning, shape, and structure of the instant application’s ember holder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET B HAYES/Examiner, Art Unit 4113                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743